December 17, 2004


Ms. Lisa E. McKnight
Lisa E. McKnight, P.C.
4807 Gaston Avenue
Dallas, TX 75206

Brad  M.  Lamorgese
Cooper & Scully, P.C.
900 Jackson Street, Suite 100
Dallas, TX 75202

Ms. Lisa Matz
Clerk, Fifth Court of Appeals
600 Commerce, 2nd Floor
Dallas, TX 75202-4658
Ms. Mary D. McKnight
Law Offices of Mary D. McKnight
2620 State Street
Dallas, TX 75204

Mr. Charles J. Quaid
Quaid & Quaid, LLC
5910 North Central Expwy, Suite 1950
Dallas, TX 75206

RE:   Case Number:  04-0243
      Court of Appeals Number:  05-03-01678-CV
      Trial Court Number:  02-15189

Style:      IN RE  BILL MARTIN SANDERS

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 52.8(c), without hearing
oral argument, the Court conditionally  grants  the  petition  for  writ  of
mandamus.  The Court denied the motion for emergency  stay  and  the  motion
for sanctions and to strick.  The  Supreme  Court  of  Texas  delivered  the
enclosed per curiam opinion in the above-referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]
                                       Andrew Weber, Clerk
                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Jim      |
|   |Hamlin       |